Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charmaine K. Gasque appeals the district court’s order adopting the recommendation of the magistrate judge and affirming the Commissioner’s denial of Gasque’s applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gasque v. Commissioner, No. 4:13-cv-03141-MGL, 2015 WL 366434 (D.S.C. Jan. 27, 2015). We deny as moot the motion to expedite and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.